t c memo united_states tax_court otto’s e-z clean enterprises inc petitioner v commissioner of internal revenue respondent docket no 6139-07l filed date karen lynne baker for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code code background this is an appeal from respondent’s determination to proceed with the collection of petitioner’s unpaid employment_tax ie unpaid withholding and fica tax_liabilities with respect to its form_941 employer’s quarterly federal tax_return for the quarter ending date and unpaid futa_tax liabilities with respect to its forms employer’s annual federal unemployment tax_return for and petitioner’s principal_place_of_business was in rockford illinois when its petition was filed petitioner operates a vacuum cleaner retail sales and service business for oreck products petitioner failed to file its form_941 for the quarter ending date and its forms for and pursuant to sec_6020 respondent prepared substitute returns for petitioner for the quarter and years mentioned above and made assessments against petitioner as follows quarter additions to tax form tax_year amount of tax sec_6651 sec_6651 sec_6656 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure -0- 2we use the term employment_tax to refer to taxes under the federal_insurance_contributions_act fica secs the federal_unemployment_tax_act futa secs and income_tax_withholding secs and on date respondent issued petitioner a final notice_of_intent_to_levy and notice of your right to a hearing in connection with petitioner’s unpaid form_940 and form_941 tax_liabilities petitioner timely submitted a form request for a collection_due_process_hearing in its request petitioner stated that no explanation has been provided of the reason for the levy nor a computation of amount for which a levy is intended on date settlement officer marilyn ganser appeals officer held a telephone hearing with petitioner’s representative donald a statland mr statland at the hearing the appeals officer informed mr statland that petitioner had failed to file its form_941 tax returns for the quarters ending june and date the appeals officer also explained that petitioner had filed no form_1120 u s_corporation income_tax return since the inception of its business additionally the appeals officer noted that petitioner’s president andrew otto had not filed a form_1040 u s individual_income_tax_return since the appeals officer gave petitioner a date deadline to provide a current financial statement and to file all of the above- mentioned delinquent returns after the hearing the appeals officer sent mr statland copies of the returns respondent prepared under sec_6020 petitioner did not file the requested tax returns or submit a current financial statement to the appeals officer by the date deadline on date the appeals officer issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy on date petitioner timely filed its petition petitioner argues that there is no proposed deficiency as set forth in the notice_of_determination petitioner further alleges that the appeals officer’s determination was erroneous because it contravened the applicable code provisions rules and regulations however petitioner states that the basis of its allegations cannot be fully set forth at this time given the unclear basis for the commissioner’s conclusions lastly petitioner contends it was improperly denied the right to an in- person sec_6330 hearing on date we issued petitioner a notice setting its case for trial during the court’s date chicago illinois trial session on date respondent filed his motion for summary_judgment on date mr statland submitted a motion to withdraw as petitioner’s representative citing petitioner’s refusal to cooperate and failure to respond to his repeated communication attempts mr statland also submitted a motion requesting additional time for petitioner to obtain new counsel and or respond to respondent’s summary_judgment motion on date we granted both of mr statland’s motions and gave petitioner until date to file a response to respondent’s summary_judgment motion petitioner did not submit a response by the extended deadline a summary_judgment discussion summary_judgment is a procedure designed to expedite litigation and avoid unnecessary time-consuming and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues presented if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the nonmoving party however cannot rest upon the allegations or denials in his pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d dahlstrom v commissioner supra pincite b sec_6330 sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the person makes a request for a hearing a hearing shall be held before an impartial officer_or_employee of the internal_revenue_service irs office of appeals sec_6330 at the hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action and collection alternatives sec_6330 taxpayers however are expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must make a determination whether the proposed levy may proceed in so doing the appeals_office is required to take into consideration the verification presented by the secretary that the requirements of applicable law and administrative procedures have been met the relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 a hearing officer may rely on a computer transcript or form_4340 certificate of assessments payments and other specified matters to verify that a valid assessment was made and that a notice_and_demand for payment was sent to the taxpayer in accordance with sec_6303 118_tc_162 schaper v commissioner tcmemo_2002_203 schroeder v commissioner tcmemo_2002_190 absent a showing of irregularity a transcript that shows such information is sufficient to establish that the procedural requirements of sec_6330 have been met nestor v commissioner supra pincite sec_6330 as amended and applicable to this case grants the court jurisdiction to review the determination made by the appeals officer at the hearing the court has jurisdiction to review the commissioner’s determination under sec_6330 sec_6330 was amended by the pension_protection_act of publaw_109_280 120_stat_1019 effective for determinations made after date regardless of the type of tax giving rise to the underlying tax_liability sec_6330 callahan v commissioner t c ___ frivolous_return penalty gave rise to underlying tax_liability where the validity of the underlying tax_liability is properly at issue the court will review the underlying tax_liability de novo sego v commissioner supra pincite where the underlying tax_liability is not properly at issue the court will review the administrative determination of the appeals_office for abuse_of_discretion 117_tc_183 sego v commissioner supra pincite 114_tc_176 the appeals officer abuses his discretion if his determination is exercised arbitrarily capriciously or without sound basis in fact 91_tc_1079 petitioner alleged in its petition that respondent’s determination to sustain the proposed levy was in error specifically petitioner alleged that it was improperly denied a face-to-face sec_6330 hearing however petitioner did not respond to respondent’s motion for summary_judgment and did not provide any affidavit or other documentation to refute respondent’s determination that a proper sec_6330 hearing was held while a hearing may consist of a face-to-face meeting a proper sec_6330 hearing may also occur by telephone or correspondence under certain circumstances 115_tc_329 sec_301_6330-1 q a-d6 proced admin regs the undisputed facts establish that petitioner’s representative agreed to participate and did participate in a telephone sec_6330 hearing with the appeals officer petitioner did not respond to respondent’s motion for summary_judgment and consequently has offered no discernable argument with regard to the alleged error in respondent’s determination in the petition petitioner does not mention any specific code provisions rules or regulations that respondent’s determination allegedly violates and petitioner does not set out any specific facts rule b and requires that a petition in a levy action contain clear and concise assignments of each and every error which the petitioner alleges to have been committed in the notice_of_determination as well as clear and concise lettered statements of the facts on which the petitioner bases each assignment of error the petition must contain sufficient allegations of fact to permit the court to determine whether the commissioner can proceed with the collection of the taxpayer’s tax_liabilities see 122_tc_280 affd 132_fedappx_919 2d cir we note that the exhibits attached to the motion for summary_judgment do not establish that petitioner at any time requested a face-to-face sec_6330 hearing if the petition fails to set forth the factual basis for the claims of error summary_judgment in favor of the commissioner is warranted id pincite because petitioner fails to describe in any detail why respondent’s determination is erroneous and fails to provide any factual basis to support its allegation we are precluded from further assessing whether respondent’s determination is erroneous as petitioner claims while petitioner contends in the petition that it cannot present its arguments because the basis for respondent’s claim is unclear this assertion is baseless the notice_of_intent_to_levy and the notice_of_determination describe in detail the basis for respondent’s determination and mr statland participated in a telephone sec_6330 hearing with respondent’s appeals officer at which the parties discussed petitioner’s unpaid tax_liabilities on the basis of the undisputed information submitted in support of respondent’s motion we conclude that respondent satisfied all of the requirements of sec_6330 the appeals officer verified that all requirements of applicable law or administrative procedures were met the appeals officer verified that the proper assessments were made and that notice_and_demand for payment was sent to petitioner’s last_known_address in response to petitioner’s request the appeals officer conducted a sec_6330 hearing with petitioner’s representative mr statland at the hearing the appeals officer requested a current financial statement from petitioner and stated that no collection alternatives could be discussed until petitioner filed its delinquent returns the appeals officer’s position is reasonable it is consistent with established irs policy that a taxpayer must be in compliance with current filing and estimated_tax payment requirements to be eligible for collection alternatives see londono v commissioner tcmemo_2003_99 petitioner did not respond to the appeals officer or provide the requested information by the deadline set the appeals officer concluded that the proposed levy action balanced the need for efficient collection_of_taxes with petitioner’s concerns that the collection action be no more intrusive than necessary accordingly we conclude that the undisputed facts establish that the appeals officer did not abuse her discretion in sustaining the proposed levy action on this record we conclude that there is no genuine issue of material fact requiring a trial and we hold that respondent is entitled to the entry of a decision sustaining the proposed levy as a matter of law to the extent petitioner’s sec_6330 hearing request and petition can be construed as containing arguments pertaining to its underlying tax_liability we dismiss these assertions given that petitioner has provided no legal or factual support for challenging its underlying tax_liability to reflect the foregoing an appropriate order and decision will be entered
